Dissenting Opinion by
Judge Barbieri:
I wish to express my wholehearted agreement with the majority in the conclusion that the common pleas court properly rejected Appellant’s first request for a Protective Order. I also agree that the second half of the two requests in the Appellant’s second application for a Protective Order is without merit and was properly refused. I disagree, however, with the trial court’s rejection of Appellant’s request that, upon voluntarily disclosing its membership list, it be protected from misuse of the list by imposition of the condition that the information not be disseminated to third parties. Since a restriction prohibiting Com*316munity College from disclosing Appellant’s membership list to third parties would in no way restrict the ability of Community College to utilize the information offered to assess Appellant’s standing, and since the harm that might result from the disclosure of the list to third parties could probably not be remedied by subsequent court action, I believe the common pleas court could properly and should have granted this portion of Appellant’s second request for a Protective Order.
Accordingly, I would reverse in part the common pleas court’s dismissal order and direct that court to reinstate Appellant’s zoning appeal subject to Appellant’s disclosure to Community College of its membership list on the condition that the list not be disseminated to third parties.